Title: To James Madison from Charles Simms, 1 July 1802
From: Simms, Charles
To: Madison, James


Sir
Alexandria July 1st. 1802
I have been informd that Doctr Rose, has receivd assurances from the President, that if he would remove to this Town, he would appoint him Collector of the Customs.
I do not give full credit to the report, because, I am persuaded, that, the Secretary of the Treasury, and the other Officers of Government, to whom my accounts are renderd and my returns are made, will do me the Justice to say, that they are correctly and promptly renderd and made, and that the duties collected by me are punctually paid to the Treasurer of the United states. I have also the satisfaction of beleiving that no person who ever transacted business in my office, ever left it dissatisfied. And I have never yet beleived, that an officer who faithfully discharges the duties of his office would be removed from office, merely because he was denominated a Federalist.
I confess however that the report has given me some uneasiness.
To enable me to pay that attention to the duties of the Office of Collector, which was realy necessary, I have been obliged to relinquish a considerable portion of my practice at the bar, and a practice once lost is not easily regaind, especially at my time of life. My Family is large and would feel very sensibly the loss of my present office.
I hope you will pardon the liberty I have taken in addressing you on a subject which does not come properly before your department of office.
The apology I have to offer for this intrusion is, the long (tho not intimate) acquaintance I have had with you—and the knowledge I have of your friendly character and your love of Justice. I am most respectfully Yr. Obedt. Servt.
Ch: Simms
 

   
   RC (DLC); draft (DLC, vol. 91). Draft undated. Minor variations between the RC and draft have not been noted.



   
   In the draft, the last paragraph reads: “The only apology I have to offer for the intrusion is, the long (tho not intimate) acquaintance I have had with you—and the conviction on my mind that you are not one of those, who consider public offices in the united States as the property of men in power, to be disposed of by them to gratify either their partialities or prejudices.”


